United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2433
                                    ___________

Larry Sieler,                           *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Marriott International, Inc.;           *
Marriott Senior Living Services, Inc., *       [UNPUBLISHED]
                                        *
                   Appellees.           *
                                   ___________

                              Submitted: January 14, 2003

                                   Filed: January 23, 2003
                                    ___________

Before LOKEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Larry Sieler appeals the district court’s* adverse grant of summary judgment
in his state law employment case. We review a grant of summary judgment de novo,
viewing the facts in the light most favorable to the nonmoving party and affirming if
there is no genuine issue of material fact and the moving party is entitled to judgment



      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
as a matter of law. Smith v. Allen Health Sys., Inc., 302 F.3d 827, 832 (8th Cir. 2002)
(standard of review).

       In 2000, Sieler was terminated by his employer, Marriott International, Inc. and
Marriott Senior Living Services, Inc. (collectively “Marriott”). Sieler never signed
an employment contract, but he contends several of Marriott’s written and oral
representations formed a contract and his termination violated this contract. Having
reviewed the record, we conclude the written and oral representations on which
Sieler’s argument relies were not sufficiently definite and binding on Marriott to form
a unilateral contract under Nebraska law. Hillie v. Mut. of Omaha Ins. Co., 512
N.W.2d 358, 361-62 (Neb. 1994). In his attempt to create a contract, Sieler first
points to two Marriott policies in the employee handbook and human resources
manual which appear to obligate Marriott. The handbook and manual, however, both
allow Marriott to change the relevant policies at any time, if not cancel them
altogether. Sieler next highlights Marriott’s written offer of employment in August
2000, but this offer also says “this does not constitute a contract of employment for
any period of time.” Sieler last relies on a July 2000 conversation in which he
discussed with his supervisor and another Marriott employee the job responsibilities
and salary structure of the position he held when he was terminated. Nevertheless,
as far as this conversation is concerned, Sieler does not present more than his
subjective understanding that the parties agreed about the duration of Sieler’s
employment. Id. at 362. Thus, we conclude Sieler did not have an employment
contract with Marriott, but was an at-will employee who could be terminated at any
time and without reason. Blair v. Phys. Mut. Ins. Co., 496 N.W.2d 483, 486 (Neb.
1993) (defining at-will employment).

       Sieler argues in the alternative that Marriott violated Nebraska’s public policy
exception to the at-will employment doctrine because it terminated him for refusing
to violate the law or public policy at Marriott’s request. Malone v. Am. Bus. Info.,
634 N.W.2d 788, 790-93 (Neb. 2001) (summarizing Nebraska’s public policy

                                         -2-
exception). Sieler alleges that after Marriott suspended him but before it terminated
him, Marriott used Sieler’s administrator’s license to operate a nursing home in
violation of state law. Because Sieler has failed to demonstrate that Marriott asked
him to do anything improper, however, he is not protected by the public policy
exception.

     We thus affirm the judgment of the district court. We also deny the appellees'
motion for double costs and attorney's fees.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-